Citation Nr: 9902126	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  91-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services received by the veteran at a private medical 
facility from May 9, 1989 to June 12, 1990.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1985 to March 1988.

This appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from actions taken by the Medical 
Administration Service (MAS) of the VA Medical Center in San 
Francisco.  The Board remanded the case in November 1992.

The VA Regional Office (RO) now of jurisdiction is Portland.

Although the history is convoluted, and will be further 
addressed below as required for the current appellate issue, 
the following are currently service-connected disabilities: 
post-traumatic stress disorder (PTSD) with panic attacks, 
major depression and dysthymia, currently evaluated as 70 
percent disabling; acute myelogenous leukemia, evaluated 
previously as 100 percent disabling and currently as 30 
percent disabling; peptic ulcer disease secondary to 
treatment for leukemia, rated as 20 percent disabling from 
December 1993 through December 11, 1995; peptic ulcer disease 
and hepatitis C secondary to treatment for leukemia, rated as 
20 percent disabling since December 12, 1995; and sterility, 
currently evaluated as noncompensably disabling.  The 
veterans combined schedular evaluation is 80 percent.  The 
veteran is also in receipt of special monthly compensation on 
account of loss of a creative organ from February 26, 1991.  

The veteran has recently raised the issues of possible 
entitlement to increased evaluations for other service-
connected disabilities; and has tangentially raised the 
question of the propriety of rating his peptic ulcer and 
hepatitis C as a single entity since December 1995.  The RO 
addressed the issue of entitlement to increased compensation 
benefits for any service-connected disability and determined 
that none were warranted when it issued a rating decision in 
October 1998.  A notice of disagreement with the above 
determination has not been received, and such issue is 
otherwise not part of the current appellate review.



FINDINGS OF FACT

1.  The aggregate evidence sustains that the veteran's care 
for service-connected leukemia at a private facility from May 
9, 1989 to June 12, 1990 was under medical emergency 
conditions.

2.  Credible evidence of record including expert medical 
opinion demonstrates that reasonably appropriate and sound 
care was probably not feasibly available to the veteran in 
these circumstances at a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to payment for or reimbursement 
of medical expenses incurred in connection with the veteran's 
unauthorized private medical care at a private medical 
facility from May 9, 1989 to June 12, 1990, are met.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Veterans Appeals (the Court) has 
held that although the decision to authorize such non-VA care 
or not is discretional within VA and the Secretary under 
cited provisions, that the right of a veteran to appeal 
thereon is basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a vocational 
rehabilitation program; and 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veterans entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Argo v. Derwinski, 2 Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).


Factual Background

The veteran's clinical history is a complicated one, but for 
the purposes of this decision, the relevant facts are 
relatively simple.

The first written reference in the file to the veteran's 
leukemia is a statement from Charles Linker, M.D., Associate 
Professor of Medicine and specialist in hematology and 
oncology, associated with the University of California at San 
Francisco, dated April 24, 1989.  Dr. Linker stated that

(the veteran) is under my care at the 
University of California, San Francisco, 
for treatment of acute leukemia.  He is 
currently in the hospital undergoing 
intensive chemotherapy.  He will remain 
under intensive medical care in and out 
of the hospital for the next several 
months. 

A handwritten notation on that letter by VA was to the effect 
that the veteran had been admitted on March 31, 1989 and most 
likely had had leukemia for 1-2 months before that date.

A copy of the private hospitalization report from March 31 to 
May 6, 1989 is of record showing symptoms had commenced in 
January 1989 and progressed rapidly thereafter.  The veteran 
had been admitted with a preliminary diagnosis of acute 
nonlymphocytic leukemia (AALL), type M-1.  He had been 
admitted to the Cancer Research Institute for induction 
therapy, and underwent a bone marrow biopsy on hospital day 
#2 which showed findings eventually consistent with M-1 type 
AALL.  It was decided that he would undergo intense therapy 
of Ara-C and daunorubicin therapy given via a Groshong 
catheter.  He tolerated the chemotherapy extremely well, and 
throughout, bone marrow biopsies were undertaken 
notwithstanding recurrent fevers.  

Eventually, on April 24, 1989, the veterans bone marrow 
biopsy was found to be leukemia free.  He was released under 
the care of Dr. Linker at the Hematology Clinic, and was to 
be seen in a week; it was said that he would require further 
platelet transfusions and support in the next few weeks.

The initial rating action taken by VA was dated May 26, 1989, 
at which time it was noted that service records were not yet 
in the file.  On a presumptive basis, service connection was 
granted for leukemia.  Based on a stated claim date of May 
17, 1989, associated with a VA Form 21-526 receipt, a 100 
percent rating was assigned for leukemia from the date of 
claim.  

In a subsequent rating action dated June 7, 1989, the 
effective date assigned was amended to reflect an informal 
claim by telephone on April 24, 1989 which had since been 
added to the file.  The veteran was informed of the grant in 
VA correspondence dated May 31, 1989.

Also of record is a notation dated July 6, 1989 that via the 
UCSF Medical Center, the veteran had officially requested VA 
pre-authorization of bone marrow transplantation to take 
place at that facility on July 18, 1989.  

A memorandum in the file, states that a discussion as to the 
pending claim had taken place on July 10, 1989, to the effect 
that 

the case will need to be handled per the 
interim transplantation procedures from 
the Region, i.e., if the VA was to 
consider funding for this 100 percent 
service connected veteran, he would have 
to be admitted to that VA facility, and 
that they then "would have to work toward 
referring to nearest VA bone marrow 
transplant center", which is VAMC 
Seattle.

Another VA Form 119 is of record with regard to the initial 
request for pre-authorization.  It was noted that the 
admitting physician had been contacted at the private 
facility (UCSF) and he had indicated that the veteran was 
scheduled to be admitted on July 18, 1989; that it was 
estimated that it would take 7-8 days for his chemotherapy 
(bone marrow taken from him during his remission); that it 
would then take 7-8 days to get his bone marrow back; and 
thereafter, it would then take 3-4 weeks to build up his 
blood count back up.  

VA specifically informed UCSF that this would require that he 
be admitted to the local VA facility as an inpatient and that 
thereafter, VA would "work toward" admission to the nearest 
VA facility that did bone marrow transplantation, 
specifically the Seattle VAMC.  It was also specifically 
noted on the VA Form 119 it was thought that this would not 
be satisfactory either to the veteran or his treating 
physician.

In the meantime, another VA Form 10-0114a had also been 
filed, dated July 5, 1989, showing that a request for pre-
authorization had been made for admission of the veteran to 
the Howard Hospital for certain blood work and a sperm count.  
Thereon it was noted that the nearest VA facility to the 
veteran was in San Francisco and that was 142 miles from the 
veteran's residence.  That pre-authorization was approved on 
August 4, 1989.

A report of private hospitalization from July 19 to September 
11, 1989 is of record.  The veteran was noted to be in his 
first remission, and a bone marrow transplant was scheduled 
for July 27, 1989.  It was noted that when he had been 
discharged in May 1989, he was felt to be in complete 
remission, and had then undergone a bone marrow harvest in 
June 1989, and had sperm banked in preparation for the 
[sterility results anticipated from the] next phase of his 
treatment.  





A Hickman left subclavian catheter was placed on July 17, 
1989 by the Oncology Department in preparation for giving 
chemotherapy, and prior to the bone marrow transplant.  The 
veteran had again been admitted to the Cancer Research 
Institute for the procedures.  

During this care, according to the chart signed by Dr. 
Linker, who was his treating physician, the veteran was 
treated for a number of problems in addition to the leukemia 
and status post autologous bone marrow transplant including 
development of Candida fungemia, staphylococcus epidermidis 
bacteremia, neutropenia, anemia, persistent thrombocytopenia 
requiring every-other-day platelet transfusions, hypokalemia, 
hypomagnesemia and mild renal insufficiency secondary to 
amphotericin.  

A VA examination is of record dated in April 1990.  Therein, 
it was noted that the veteran had been diagnosed by a private 
physician with leukemia in March 1989 and had thereafter 
undergone intravenous chemotherapy at UCSF from March to July 
1989; and thereafter, he had had autologous bone marrow 
harvest in July 1989.  He was "part of an experimental 
protocol and was the 19th attempt at this form of therapy."  
From July to September 1989 he had a second course of both IV 
and oral chemotherapy and in September 1989, since no other 
matching bone marrow was available, he was given his own bone 
marrow again.  Since then he had been asymptomatic.

In summary, a letter from the veteran's private physician, 
Charles Linker, M.D., Associate Professor of Clinical 
Medicine at the University of California Medical Center in 
San Francisco, dated in August 1991, detailed the veteran's 
progress to that point.  Dr. Linker stated, in pertinent 
part, that

(The veteran) was first seen at UCSF 
Medical Center in March 1989 when he was 
diagnosed with acute myelogenous 
leukemia.  He achieved a complete 
remission following induction 
chemotherapy.  He had no HLA-matched 
sibling donor and was not a candidate for 
allogeneic bone marrow transplantation.  
At that time he had only three treatment 
options to attempt to cure his disease.  
They were to undergo two additional 
cycles of "conventional" dose 
chemotherapy; to receive an autologous 
bone marrow transplant without purging; 
or to receive an autologous bone marrow 
transplant with 4-
hydorperoxycyclophosphamide (4-HC) 
purging of his bone marrow to destroy 
residual leukemia cells thought to be 
present in his bone marrow at the time.  
Because autologous bone marrow transplant 
with 4-HC purging was thought to be 
superior to the other treatment options, 
he elected to receive this therapy.  
Autologous transplantation with purging 
was not available at any Veterans 
Administration hospital.  (emphasis 
added]

In numerous letters from the veteran to various persons, he 
has repeatedly argued that at the time of his care, he had 
been informed that the UCSF facility was the only one in the 
world which was doing the procedures which were necessary for 
him, and that while VA in Seattle may have been doing some 
bone marrow work, he had been informed that it had not done 
the specialized 4-HC purges then or until 1992.  He has 
repeatedly stated that he had been told unequivocally by 
multiple treating physicians that going to VA was not a 
viable option; that eventually UCSF treatment had been 
authorized for other similar and related care; and he could 
not understand why VA was unwilling to go back and allow for 
the basic initial benefits equally established as herein 
claimed.

A series of VA Forms 119 dated in 1994 and since are of 
record subsequent to the Board's remand inquiring, as 
requested, for information as to VA's capacity (in Seattle 
particularly) in 1989 to do certain procedures.  A number of 
VA physicians and other persons with pertinent information 
were contacted.  One apparently internally designated 
physician's response was to decline to answer on the basis 
that such a determination was adjudicative as opposed to 
medical in nature.  

However, the transplant coordinator for Seattle VAMC, on a VA 
Form 119 dated March 22, 1994, stated that that facility had 
been doing autologous bone marrow transplants in 1989 and 
still did, but she was unsure whether they had then been 
doing 4HC transplants in July 1989.  

Another physician, via message machine messages, later called 
in to ask for a briefing on the specifics of the case, and 
then opined that VA Seattle was doing the autologous bone 
marrow transplants with 4HC purging in July 1989.  His 
familiarity with the particular situation in this case, or 
the basis for such an assertion is not of record.

Analysis

Initially, the Board finds that the veterans claim for 
reimbursement for private hospitalization from May 9, 1989 to 
June 12, 1990, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

There may well be additional information available somewhere 
which might have a legitimate bearing on the issue at hand.  
However, the reimbursement issue is already more than a 
decade old, the Board remanded the case several years 
previously, and although not all sought-after data is in the 
file, there has already been considerable delay in final 
adjudication on the merits.  



Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The factual data in this case are fairly straight-forward.  
The singular issue herein concerned is whether the veteran is 
entitled, under the regulations, to payment for the period 
from May 9, 1989 to June 12, 1990 wherein he was under 
ongoing care, to include specialized autologous bone marrow 
purging at the UCSF.  

In this regard, the Board would note that the Court had 
directly addressed reimbursement cases from the standpoint 
that while all facets of the criteria must be met, that 
nonetheless, the criteria are cumulative in nature.  See 
Malone v. Gober, Argo v. Derwinski, and Cotton v. Brown 
cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.  

Thus, since the veteran meets all other requirements, there 
are basically only two final questions to be resolved, 
namely, was his situation an emergency, and was there a 
reasonably feasible VA facility which could handle the 
medical question as contemplated within the scope of 
pertinent regulatory guidelines.

The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that there is every reasonable basis for finding in the 
affirmative.  




The veteran's leukemia and associated problems were both 
myriad, complex and quite seriously life threatening.  Given 
his general health and the comparative circumstances, the 
veteran (and his physician) had every reasonable basis for 
believing that it was an emergency, that there was no other 
viable choice, and later, parenthetically, that it would be 
reimbursed.  

In this regard, the facts are rather linear.  As stated in 
the contemporary contact report of record, the veteran was in 
a particular bind given the fact that there was no matching 
donor available to him, and thus, he not only had to donate 
the marrow himself for himself, but it had to be done in a 
specified manner (i.e., with 4-HC purging), all of which 
required both skilled, definitive techniques on the part of 
the physicians doing it, and a particularly rigid time frame 
for recovery before it could be implemented back into his 
system as treatment.  

Given the exigent time frame, there was virtually no window 
for "considering" and variously weighing the issue, [or as 
otherwise stated in the initial contact reports, for 
admitting him to one VA facility in San Francisco, and then 
"working on" getting him into the nearest VA facility where 
such procedures might (or might not) be possible, in 
Seattle].  There was truly no justifiable basis at that 
juncture, for believing that the solution was going to be 
forthcoming at VA in any foreseeable future time frame. 

Thus is raised the final hurdle, namely, whether VA care was 
"feasibly" available.  There are several disparate 
substantive aspects to this question.



First, there is the remote physical distance of the nearest 
VA bone marrow transplant facility.  For one living 142 miles 
from the San Francisco VA medical facility, Seattle is only 
somewhat farther from home than the VA facility nearest the 
veteran in San Francisco.  And even if these many miles can 
somehow be overcome, there are also the more important 
questions of whether VA was capable of providing comparable 
care, or even if so, whether he would even have been 
admitted.   

The contemporary annotations on the requested authorization 
are entirely unclear as to whether such care either could or 
would be provided and/or when.  VA contacts appear to have 
been deliberately noncommittal in that regard.  

And holding sway over all of that was the veteran's treating 
physician, a specialist in the field, unequivocally stated 
that it was his understanding the special harvesting 
procedure was not available at and was not being done by VA.  
The veteran received care from oncological/hematological 
specialists, at a renowned university medical school cancer 
research institution, on a specialized protocol, utilizing 
unique skills and capacities near his home.  

It is singularly noteworthy that if, as stated in VA clinical 
records, the veteran was only the 19th participant in a 
special research program, this would tend to reflect the 
uniqueness of his situation.  It would certainly further 
endorse the peculiar insights of his physician as to the 
veteran's requirements as well as what other facilities were 
or were not capable of undertaking similar programs.

The Board finds this assessment by Dr. Linker to be 
overwhelmingly persuasive under the circumstances, and as an 
entirely credible opinion, it far outweighs uncertain, 
hypothetical and unsubstantiated generalization and 
theorization by others five years after the fact under 
somewhat dubious circumstances.  





More importantly, the veteran, who was then very ill albeit 
in his first remission, was certainly not in any position to 
contradict or overrule his physician who clearly felt that 
the unique 4-HC procedure and other care needed to be done 
and that UCSF had sole capacity to do it.  Under regulatory 
guidelines and Court mandates, it would be unconscionable to 
penalize him further.

In short, even if there were a VA facility that was then 
capable of doing the specialized procedure, and if the 
veteran may have been admitted after further consideration, 
it was nonetheless quite physically remotely located and thus 
does not fulfill the requirements of "reasonably feasible" 
under any definition. 

A review of the episodic circumstances reflects that to have 
held otherwise would have been totally irresponsible and 
contrary to responsible precautions and protections necessary 
to maintain the veteran's health and life.   

By any definition, whether objective or subjective in nature, 
the Board finds that the veterans care from May 9, 1989 to 
June 12, 1990 must be considered reasonable and clearly 
within the contextual definition of an "emergency".  There is 
no sound basis for concluding that the veteran could have or 
even should have been expected to go to VA for such care or 
that such was in any other way responsible or feasible.

Accordingly, the Board finds that there are sound, credible 
medical and other bases for assessing that this was an 
emergency situation and that there was no adequate VA 
facility reasonably available.  This conclusion is entirely 
consistent with the Court's admonitions to look for and find 
an equitable, infinitely responsible, accommodation for the 
seriously ill and badly disabled veteran's problems and is in 
concert with both the spirit and letter of the pertinent 
regulations relating thereto.  

Accordingly, VA is obligated to provide payment for or 
reimburse medical expenses incurred in connection with the 
veteran's unauthorized private medical care at a private 
facility, the University of California at San Francisco 
Hospital, from May 9, 1989 to June 12, 1990 pursuant to the 
provisions of 38 U.S.C.A. § 1728.


ORDER

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized private medical care at a private medical 
facility from May 9, 1989 to June 12, 1990 is established; 
the appeal is allowed to the extent indicated, subject to the 
regulatory criteria governing the payment of monetary awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
